Citation Nr: 0825165	
Decision Date: 07/28/08    Archive Date: 08/04/08

DOCKET NO. 06-36 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to service connection for cancer of the right 
breast, including as due to exposure to herbicides.

2. Entitlement to an increased evaluation for migraines, 
currently evaluated as 30 percent disabling.


ATTORNEY FOR THE BOARD

Jason B. Burdick, Legal Intern








INTRODUCTION

The veteran had active duty from August 1967 to April 1990, 
including service in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) from a April 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina, which denied the benefits sought on appeal.


FINDINGS OF FACT

1. Breast cancer was not manifested during or as a result of 
the veteran's active duty service to include exposure to 
herbicides, nor may it be presumed to be so incurred.

2. With resolution of the benefit of the doubt in the 
veteran's favor, a migraine headache disorder is manifested 
by prostrating attacks of very frequent prostrating and 
prolonged attacks productive of severe economic 
inadaptability. 


CONCLUSIONS OF LAW

1. The criteria for a grant of service connection for breast 
cancer, including as due to exposure to herbicides, have not 
been met. 38 U.S.C.A. §§ 1101, 1110, 1116, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2007).

2. The criteria for a schedular evaluation of 50 percent for 
migraines have been met. 38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2007); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim. See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2007). As part of that 
notice, VA must inform the claimant of the information and 
evidence she is expected to provide, as well as the 
information and evidence VA will seek to obtain on her 
behalf. In addition, VA must advise a claimant to provide any 
additional evidence in her possession that pertains to the 
claim. See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

38 C.F.R. § 3.159 has been revised in part recently. These 
revisions are effective as of May 30, 2008. 73 Fed. Reg. 
23,353-23,356 (April 30, 2008). Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim. The final rule also removes the fourth sentence of 38 
C.F.R. § 3.159(b)(1), previously indicating that if VA does 
not receive the necessary information and evidence requested 
from the claimant within one year of the date of the notice, 
VA cannot pay or provide any benefits based on that 
application. The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice. Finally, under 38 C.F.R. § 
3.159(b)(3), no duty to provide section 38 U.S.C.A. § 5103(a) 
notice arises upon receipt of a Notice of Disagreement (NOD) 
or when, as a matter of law, entitlement to the benefit 
claimed cannot be established. VA may continue to have an 
obligation to provide adequate 38 U.S.C.A. § 5103(a) notice 
despite receipt of an NOD if the claim was denied and 
compliant notice was not previously provided. See Mayfield v. 
Nicholson, 444 F.3d at 1333-34.


The notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess v. Nicholson, 19 Vet. App. 473 
(2006). The notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO). 
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the VCAA notice are not 
prejudicial to the claimant. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life. Vazques-Flores v. 
Peake, 22 Vet. App. 37 (2008). Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant. 
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life. 

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability. Vazquez-Flores, 22 Vet. App. 37 
at 5-6 (2008). 

In March 2005 and May 2005 letters, the RO provided notice to 
the veteran regarding what information and evidence is needed 
to substantiate service connection, increased rating, as well 
as specifying what information and evidence must be submitted 
by her, what information and evidence will be obtained by VA, 
and the need for her to advise VA of or submit any further 
evidence that pertains to her claims. A March 2006 letter 
additionally informed the veteran of how the RO assigns 
disability ratings and effective dates if a claim for service 
connection or an increased rating is granted and complies 
with the holding of Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The notices did not comply with all the requirements 
articulated in the holding of Vazquez-Flores v. Peake. In 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant. 

The Federal Circuit held in Sanders that all VCAA notice 
errors are presumed prejudicial and require reversal unless 
VA can show that the error did not affect the essential 
fairness of the adjudication. To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 ( 2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law. Sanders, 487 F.3d 
at 889. Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial." Vazquez-Flores v. Peake, 22 Vet. App 
37 at 9 (2008). 

In this case, the Board finds that a reasonable person could 
be expected to understand from the notice what was needed in 
spite of the notice error as the veteran was clearly notified 
of the pertinent laws, regulations, and rating schedule 
provisions in a September 2006 statement of the case. 

As to the veteran's claim pertaining to a migraine headache 
disorder, the Board presently grants the maximum schedular 
rating available. Given the results favorable to the veteran, 
further development under the VCAA or other law would not 
result in a more favorable result for the veteran, or be of 
assistance to this inquiry. 

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of her claims. The 
record includes service records, private medical records, VA 
treatment records, and appropriate VA medical examinations. 
Charles v. Principi, 16 Vet. App. 370 (2002) (Observing that 
under 38 U.S.C.A. § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence [including statements 
of the claimant]; contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the [VA] to make a decision 
on the claim.").



The Board finds that the record as it stands includes 
sufficient competent evidence to decide these claims. See 38 
C.F.R. § 3.159(c)(4). Under these circumstances, the Board 
finds no further action is necessary to assist the veteran 
with the claims. The record reflects that the facts pertinent 
to the claims have been properly developed and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations. That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
veteran regarding what further evidence [she] should submit 
to substantiate [her] claim." Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate 
the claims.

Merits of the Claims

Entitlement to service connection for breast cancer, to 
include as due to exposure to herbicides.

The veteran seeks service connection for breast cancer, 
including as due to exposure to herbicides. Having carefully 
considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303. That an injury incurred in service 
alone is not enough. There must be chronic disability 
resulting from that injury. If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d). 
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the inservice disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Because the veteran served in Vietnam, she is presumed to 
have been exposed to herbicides. See 38 C.F.R. § 
3.307(a)(6)(iii) (A veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the Vietnam era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service).

When a veteran was exposed to an herbicide agent during 
active military, naval, or air service, certain diseases 
shall be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied. However, breast cancer is not among those 
presumptively linked disorders, and VA has determined that 
there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted. See Diseases Not Associated with 
Exposure to Certain Herbicide Agents, 67 Fed. Reg. 42600, at 
42606-42607 (June 24, 2002).

Although the veteran has the requisite service in Vietnam she 
is presumed to be exposed to herbicides, a grant of service 
connection on a presumptive basis is not appropriate because 
breast cancer is not recognized as a presumptive disease. 

Notwithstanding the foregoing presumption provisions, the 
United States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection for disability due to herbicide exposure 
with proof of direct causation. Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 
44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. 
Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

In other words, the fact that the veteran does not meet the 
requirements of 38 C.F.R. § 3.309 does not in and of itself 
preclude her from establishing service connection as she may, 
in the alternative, establish service connection by way of 
proof of actual direct causation, showing that her exposure 
to an herbicide during service caused any current disorders. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d). However, where the 
dispositive issue involves a question of medical causation 
(such as whether a condition claimed is the result of active 
service in the military), only competent medical evidence is 
probative. See, e.g., Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

After careful consideration of the record, including the 
veteran's qualification as a nurse, the Board must also deny 
the claim for service connection on a direct theory of 
entitlement. There is no competent medical evidence 
suggestive of a linkage between breast cancer and presumed 
exposure to herbicides.

The veteran's service treatment records reflect that a lump 
was identified and excised in her left breast in September 
1972. In November 1982, a second lump was discovered in the 
veteran's left breast. The lumps were benign. In August 1985 
the veteran was diagnosed with fibrocystic disease.

The veteran's service treatment records are devoid of 
reference to any complaints related to the right breast. 
There is no evidence of any findings of a lump, mass, or any 
malignancy of the right breast. The veteran's June 1990 
separation examination report reflects that the veteran had 
no complaints related to her right breast and that her 
breasts were found to be normal on clinical evaluation. There 
is no medical evidence of a right breast abnormality during 
the veteran's active duty service. 

Medical records from November 1993, more than three years 
after discharge from active duty service, documented 
discharge from the nipple of the right breast. The veteran 
underwent a biopsy in December 1994 and was diagnosed with 
intraductal carcinoma in her right breast. There is no 
evidence of any abnormality of the right breast during active 
duty service and no evidence linking the veteran's cancer of 
the right breast to any incident of her active duty service 
associated with the file.

The veteran's DD 214 indicates that her Military Occupational 
Specialty was as a medical surgical nurse. In Black v. Brown, 
10 Vet App. 279, 284 (1997), the Court held that a nurse's 
statement may constitute competent medical evidence where the 
nurse has specialized knowledge regarding the area of 
medicine or participated in treatment. 

However, while the veteran is a surgical nurse, there is no 
indication that the veteran has any specialized training in 
the area of oncology. See generally Owens v. Brown, 7 Vet. 
App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994); 
see also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) 
(Observing that the evaluation of medical evidence involves 
inquiry into, inter alia, the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches); Sklar v. Brown, 5 Vet. App. 140, 146 
(1993)(Observing that a specialist's opinion as to a medical 
matter outside of his or her specialty to be given little 
weight).  

The veteran's opinion as to the origins of her breast cancer 
is without foundation and is speculative. See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) (generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) (the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant). Such speculation as to the etiology of the cancer 
undermines the probative weight assigned to her opinion. 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

For the Board to conclude that the veteran's cancer had its 
origin during military service would be speculation, and the 
law provides that service connection may not be based on 
resort to speculation or remote possibility. 38 C.F.R. § 
3.102; Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); 
Obert v. Brown, 5 Vet. App. 30, 33 (1993).

Accordingly, the evidence of record, 38 C.F.R. § 3.655, fails 
to demonstrate any etiological relationship between any 
current residuals of cancer of the right breast and any 
incident of active service. 

Because the preponderance of the evidence is against the 
claim, the benefit of the doubt rule does not apply. 38 
U.S.C.A. § 5107(b); see Gilbert, 1 Vet. App. 49.

Entitlement to an increased evaluation for migraines, 
currently evaluated as 30 percent disabling.

The veteran's migraine headache disorder is service 
connected, and was initially rated as 10 percent disabling 
effective December 2004. The claims file has been rebuilt and 
the initial rating decision is not of record. In a subsequent 
April 2006 rating decision, the RO granted the claim for an 
increased rating and the veteran's migraine headaches are 
currently evaluated as 30 percent disabling effective 
February 2005. A 30 percent evaluation is assigned under 38 
C.F.R. § 4.124a, Diagnostic Code 8100. The veteran contends 
the current disability rating does not accurately reflect the 
severity of her migraine headaches.

Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the weight of such evidence is now in 
equipoise as to whether the veteran's disorder meets the 
criteria requisite for the assignment of a 50 percent rating. 
The claim will be granted on this basis. 38 U.S.C.A § 5107(b) 
(West 2002); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
Brown v. Brown, 5 Vet. App. 413, 421 (1993) (Observing that 
under the "benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail upon 
the issue).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1. Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation. Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.1. After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3.

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994). However, where the veteran is appealing 
the initial assignment of a disability rating, the severity 
of the disability is to be considered during the entire 
period from the initial assignment of the evaluation to the 
present time. Fenderson v. West, 12 Vet. App. 119 (1999). 
Nevertheless, a veteran may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made. Hart v. Mansfield, 21 
Vet. App. 505 (2007). The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

As noted, the veteran's migraine headaches disorder is 
evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 8100. 
Regulations pertaining to the criteria for evaluating 
neurological conditions and convulsive disorders, including 
migraines, provide a 30 percent evaluation will be assigned 
where there is prostrating attacks occurring on average once 
a month over the last several months. A 50 percent evaluation 
is warranted when there are very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability. Id. A 50 percent evaluation is the 
maximum disability rating allowed by law under Diagnostic 
Code 8100.

The medical evidence of record shows that the veteran's 
migraine headaches are manifested by prostrating headaches 
which occur approximately once a week. The September 2005 VA 
neurological disorders examination stated that she currently 
experienced migraine headaches on a weekly basis. The veteran 
took Midrin, Firicet, and Zamake to alleviate her migraine 
headaches. The veteran's headaches were always in the frontal 
region, she experienced nausea, and is sensitive to light. 
The headaches lasted anywhere from 24 hours to three days.

In addition, the veteran stated that her migraines have 
increased with severity and come more than once week. (See VA 
Form 9 dated November 2006.) The migraines keep the veteran 
in bed with "terrible pain" approximately one or two days a 
week. (See Notice of Disagreement dated June 2006.) The 
veteran is competent to report her symptoms, and the Board 
accords credibility to such a report on the basis that this 
is a subjective account which has not been contradicted by 
record lay evidence.

After a thorough analysis of the record, the Board finds that 
a 50 percent evaluation is warranted, based on the benefit-
of-the-doubt doctrine. Although there is no indication that 
the veteran has prolonged attacks productive of severe 
economic inadaptability, the evidence of record does 
demonstrate that the veteran has severe prostrating attacks 
which keep her in bed anywhere from 24 hours to three days 
per week. 

Therefore, the evidence is at an approximate balance. Under 
the law, where there exists "an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter," the 
veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet. 
App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 
204, 206-207 (1994).

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim. 
However, under the "benefit-of-the-doubt" rule, where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue. Ashley, 6 Vet. App. at 59; see also Massey, 7 Vet. 
App. at 206-207.

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance. In 
this matter, the Board is of the opinion that this point has 
been attained. Because a state of relative equipoise has been 
reached in this case, the benefit of the doubt rule will 
therefore be applied and an evaluation of 50 percent, as the 
maximum schedular evaluation available for this disorder, is 
granted. Alemany, 9 Vet. App. at 519; Brown v. Brown, 5 Vet. 
App. at 421. 


ORDER

Service connection for cancer of the right breast is denied.

A disability evaluation of 50 percent for migraines is 
granted.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


